DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4-27-2021 has been entered.
The amendment filed on 4-21-2021 is acknowledged. Claims 6 and 16 have been amended. Claims 18-21 have been canceled. Claims 6-8 and 16-17 are currently under examination. 

Information Disclosure Statement
The Information Disclosure Statement filed on 2-16-2021 has been considered. An initialed copy is attached hereto.
It should be noted that the listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Objections Maintained
	Claims 6 and 16 are objected to for reciting claim language drawn to non-elected inventions. Applicant’s traversal is noted. However, given there is no allowable generic claim, the objection is maintained.

Claim Rejections Withdrawn
The rejection of claims 6-8 and 16-17 under 35 U.S.C. 103 as being unpatentable over Yu et al. (Vaccine Vol. 29, pages 2429-2436 – IDS filed on 3-26-2018) and Geissmann et al. (U.S. Patent Application Publication US 2002/0090352) is withdrawn.

New Grounds of Rejection
35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 6-8 and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sanda et al. (U.S. Patent Application Publication US 2011/0135643).

	Sanda et al. disclose compositions comprising cancer antigens (see abstract). Sanda et al. further disclose that said antigens can be peptides consisting of 7-20 amino acids in length (see paragraph [0060] and Table 1); that said antigens can be conjugated to cytotoxic and therapeutic agents such as tamoxifen, toremifene and liothyronine (see paragraphs [0088], [0089] and [0092] for example); and that said composition can be administered via multiple routes including intradermally, subcutaneously, intramuscularly or transdermally (see paragraph [0013]). Consequently, Sanda et al. anticipates all the limitations of the rejected claims.
Claims 6-8 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Birse et al. (U.S. Patent Application Publication US 2003/0083481).

	Birse et al. disclose compositions comprising cancer antigens (see abstract). Birse et al. further disclose that said antigens can be used in combination with anti-angiogenic agents, estrogens and chemotherapeutic agents such as tamoxifen, liotrix, clomiphene, levothyroxine and liotrix (see paragraphs [1990], [1195], [1207] and [1208] for example); and that said composition can be administered via multiple routes including intradermally, subcutaneously, intramuscularly or transdermally (see paragraph [1147]-[1148]). Consequently, Birse et al. anticipates all the limitations of the rejected claims.



Conclusion

No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A ZEMAN whose telephone number is (571)272-0866.  The examiner can normally be reached on Monday thru Friday; 6:30 am - 3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT A ZEMAN/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        February 7, 2022